Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-14-00360-CV

                                        George M. Bishop, et al

                                                   v.

           Chappell Hill Service Company, LLC and High Meadows Land & Cattle, LLC

             NO. 35476 IN THE 21ST DISTRICT COURT OF WASHINGTON COUNTY


   TYPE OF FEE             CHARGES             PAID/DUE               STATUS                 PAID BY
     MT FEE                  $10.00           08/14/2014              E-PAID                    APE
SUPP CLK RECORD              $32.00           08/04/2014             UNKNOWN                    APE
   CLK RECORD                $250.00          06/13/2014               PAID                     ANT
STATEWIDE EFILING            $20.00           05/20/2014               PAID                     ANT
      FILING                 $175.00          05/20/2014               PAID                     ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $487.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this October 16, 2015.